EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 22 October 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of Coulthard; Richard Daniel John et al. (US 10016544 B2) and Locke; Christopher Brian (US 9956120 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Claims
Claims 1-22 are allowed.
Reasons for Allowance
All references cited on the IDS filed 22 February 2021 have been considered. 
Olson; Jonathan Scott (US 20190175416 A1 / WO 2010033574) lacks an adhesive configured to extend through apertures in at least a periphery of a base layer to contact tissue surrounding a tissue site. At most, Olson describes an adhesive positioned on a tissue-facing side of a sealing member (¶ [0028], pressure-sensitive adhesive 126 that extends about a periphery, or perimeter 128, of the sealing member 108; ¶ [0067], the entire second, tissue-facing side 210 of the sealing member 204 may be adhesive). Olson does not teach or suggest that this adhesive extends through any apertures of a base layer. 
Robinson; Timothy Mark et al. (US 20170348154 A1 / WO 2013066426) lacks an adhesive configured to extend through apertures in a base layer. Instead, Robinson describes a patterned adhesive that is positioned entirely on one side of a base layer (¶ [0033], the tissue-fixation element 126 may comprise spaced strips or lines coupled to the second, tissue-facing side 127 of the fluid-permeable substrate member 124; ¶ [0039], the attachment device 134 may be a medically acceptable, pressure-sensitive adhesive). 

Applicant’s arguments filed 22 October 2020 have been considered and are persuasive. Examiner advances additional reasons for allowance.

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Schaar; Charles H. (US 3073303 A) describes a perforated adhesive tape configured to be placed on a wearer’s skin (Figs. 1-5, adhesive tape 10), including a base layer having apertures disposed through its periphery and a central portion (Figs. 1-5, film 11 is perforated with holes or openings 12); and an adhesive (Figs. 1-5, pressure-sensitive adhesive 15). However, Schaar does not configure the adhesive to extend through the apertures, and at most applies the adhesive to one side of the base layer (Fig. 3).
Quednau, Torben et al. (US 20050271860 A1) discloses a single-sided self-adhesive tape (¶ [0001], [0036], [0094], FIG. 2, strip 1 of the adhesive tape), including a base layer having an adhesive (¶ [0092], the strip 1 has a nonwoven backing 11 which is provided on its underside with an adhesive coating 13), apertures disposed through its periphery and a central portion (¶ [0093], a multiplicity of holes 12 have been needled through the backing 11). However, Quednau lacks an adhesive that extends through apertures, and instead applies the adhesive on a side of the base layer (Fig. 2).
Cheng; John C. (US 20090252911 A1) describes an adhesive sheet comprising a base layer with openings of various shapes (¶ [0036], FIG. 2, multiplicity of openings 46 … circular openings 46 … intersecting parallel and perpendicular linear openings 50 … or geometric openings 52). However, Cheng does not configure a corner aperture to expose more of the adhesive for contact than other apertures in a periphery of the base layer. At most, Cheng varies the placement and shape of the openings, but does not teach or suggest that larger openings are arranged in the corners of the base layer (Figs. 3-5).
Pigg; William et al. (US 20180021180 A1) describes a wound dressing (¶ [0001], [0005], [0059], FIGS. 1 to 4, wound dressing 1), including a base layer (¶ [0060], apertured wound-facing top sheet 10), having apertures (¶ [0064],  FIG. 5, this embodiment 40 of the apertured wound facing sheet consists of an apertured polymer film substrate layer 42]); and adhesive configured to extend through the apertures (¶ [0061], the relatively large aperture size and low thickness of the top sheet 10 enable pressure-sensitive adhesive from the laser 4 to penetrate through the apertures and adhere to skin located below the top sheet 10). However, Pigg lacks a corner aperture being configured to expose more of the adhesive for contact with tissue than other apertures in a periphery of the base layer. Instead, Pigg shows that the circular cuts are substantially uniformly sized (Figs. 2-7).  
Chien, Po-Wei (US 20030059566 A1) describes an adhesive tape with an edge aperture (¶ [0031], V-shaped or serrated cut 3 … the cut 3 can be designed as multiple holes). However, Chien does not arrange any of the apertures in a corner of a periphery of the base layer, and instead locates them at an edge to facilitate tearing of the base layer (¶ [0035], to open the seal, the user can use his fingers to tear at the V-shaped or serrated cut 3 in a longitudinal direction to tear off the tape-tearing unit 2 along with the sticky tape 1). 
Nakada; Yoichi et al. (US 20060275602 A1) describes a releasable adhesive tape (¶ [0001], [0003], [0006], [0018], tape 1), including a base layer having an adhesive (¶ [0018], substrate layer 2 and a pressure sensitive adhesive layer 3); apertures disposed through its periphery (¶ [0018], region 6 in which the tape is divided in the longitudinal direction of the tape). However, Nakada lacks corner apertures and at most arranges the slot-shaped openings along a peripheral edge in each of several embodiments (Figs. 4a-4e, 5a-5c).
De Carvalho; Antonio Carlos Ribeiro (US 6077589 A) discloses an adhesive tape used to make bandages (Fig. 1, curative A for small skin cuts), including a base layer having apertures and an adhesive (Figs. 2-4, a perforated thin plastic film band B covered with an adhesive C). However, De Carvalho does not configure the adhesive to extend through the apertures, and instead applies the adhesive to one side of the base layer (Fig. 2).
Montecalvo; David A. et al. (US 5810756 A) describes a perforated medical adhesive tape (Figs. 1-3, roll 10 of perforated medical adhesive tape 12), including a base layer having apertures disposed through its periphery and a central portion (Figs. 1-3, laminated to the lower surface of the backing layer 14 is a tacky layer of pressure-sensitive adhesive 16). However, Montecalvo does not extend the adhesive through the apertures, and at most applies the adhesive to a side of the base layer (Figs. 2-4).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	(571)272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781